DETAILED ACTION
	This is a first office action in response to application 17/111,179 filed 10/03/2020, in which claims 1-15 are presented for examination. Currently claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. U.S. Patent Application Publication No. 2021/0142714 A1 hereinafter Sung in view of Bang et al. U.S. Patent Application Publication No. 2010/0220079 A1 hereinafter Bang.

Consider Claim 1:
	Sung discloses a display device comprising: (Sung, See Abstract.)
	a display panel; a timing controller supplied with image data of an input image, and (Sung, [0069], “Referring to FIG. 1, the display device 100 may include a timing controller 110, a level shifter 120, a gate driver 130, a data driver 140, a sensing unit 150, and a display panel 160.”)
	generating and outputting a first start signal, an on clock, and an off clock; (Sung, [0097], “Referring to FIGS. 3, 4A, and 4B, the timing controller 110 may generate scan-on clock signal SC_ON_CLK (or first on-clock signal), a scan-off clock signal SC_OFF_CLK (or first off-clock signal), a scan output control signal SC_OE (or first output control signal), a sensing-on clock signal SS_ON_CLK (or second on-clock signal), a sensing-off clock signal SS_OFF_CLK (or second off-clock signal), and a sensing output control signal SS_OE (or second output control signal).”, [0098], “The timing controller 110 may further generate a start pulse signal for controlling an operation time of the level shifter 120 and a reset pulse signal for controlling a reset time of the level shifter 120, and may provide the start pulse signal and the reset pulse signal to the level shifter 120.”)
	a level shifter generating a second start signal …, (Sung, [0071], “The level shifter 120 may generate a gate clock signal, a start pulse signal, a reset pulse signal, and the like, based on the clock signal, the control signal, and the like provided from the timing controller 110, and may provide the gate driver 130 with a gate clock signal, a start pulse signal, a reset pulse signal, and the like.”)
	generating gate clocks that swing to a predetermined voltage and have multiple phases, by using the on clock and the off clock, and outputting the generated gate clocks; (Sung, [0099], “The level shifter 120 may include a scan clock generator 121 and a sensing clock generator 122.  The scan clock generator 121 may generate the scan clock signals SC_CLK1, SC_CLK2, .  . . , and SC_CLK6, based on the scan-on clock signal SC_ON_CLK, the scan-off clock signal SC_OFF_CLK, and the scan output control signal SC_OE, which are provided from the timing controller 110, may shift a voltage level of each of the scan clock signals SC_CLK1, SC_CLK2, .  . . , and SC_CLK6 to a voltage level at which the transistors included in the pixels are operable, and may provide the shifted voltage levels to the gate driver 130.”)
	a shift register including multiple stages connected to gate lines of the display panel, respectively, and outputting a scan signal sequentially to the gate lines by using the second start signal and the gate clocks; and (Sung, [0072-0074], [0072], “The gate driver 130 may generate scan signals and sensing signals using the gate clock signal and the like received from the level shifter 120, and may provide the scan signals and the sensing signals respectively to scan lines SC1, SC2, .  . . , and SCn (n is a positive integer) and sensing lines SS1, SS2, .  . . , SSn.  The gate driver 130 may sequentially provide scan signals and sensing signals, which have pulses of a turn-on level, respectively to the scan lines SC1, SC2, .  . . , and SCn and the sensing lines SS1, SS2, .  . . , and SSn.  The gate driver 130 may generate scan signals and sensing signals in a manner that sequentially transfers a pulse of a turn-on level to a next stage according to the gate clock signal.  The gate driver 130 may be/include shift register.”)
	a data driving circuit supplying a data voltage corresponding to the image data to data lines of the display panel in synchronization with the scan signal, (Sung, [0095], [0075], “The data driver 140 may generate data signals using the grayscale values, the control signal, and the like provided from the timing controller 110.  The data driver 140 may sample grayscale values, and may apply data signals corresponding to the grayscale values to data lines D1, D2, .  . . , and Dm (m is a positive integer) in a unit of a pixel row.”)
	wherein the level shifter generates the gate clocks according to order determined on a basis of a number of pulses of the on clock or the off clock included in a vertical blank period. (Sung, [0100-0105], [0102], “In an embodiment, the scan clock generator 121 may generate the scan clock signals SC_CLK1, SC_CLK2, .  . . , and SC_CLK6 each having a rising edge and a falling edge, which respectively correspond to a rising edge of the scan-on clock signal SC_ON_CLK and a falling edge of the scan-off clock signal SC_OFF_CLK.”)
	Sung while disclosing that both the timing controller and level shifter output a start signal however does not expressly state that the level shifter generates a second start signal in synchronization with the first start signal.
	Bang however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention that the start signals from the both sides of the level shifter would be synchronized and therefore teaches that the level shifter generates a second start signal in synchronization with the first start signal. (Bang, [0052], “In an exemplary embodiment, the clock generator 600 amplifies a received first scan start signal STV using an amplification unit 631 to output a second scan start signal STVP.  In an exemplary embodiment, for example, the first scan start signal STV may be to a signal which swings, e.g., controls an operation and/or output of, the gate-on voltage Von and the gate-off voltage Voff.”)
Bang which can then be utilized for controlling an operation and/or output of, the gate-on voltage Von and the gate-off voltage Voff. (Bang, [0052])

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. U.S. Patent Application Publication No. 2021/0142714 A1 in view of Bang et al. U.S. Patent Application Publication No. 2010/0220079 A1 as applied to claim 1 above and further in view of Ochiai et al. U.S. Patent Application Publication No. 2014/0340293 A1 hereinafter Ochiai.

Consider Claim 2:
	Sung in view of Bang discloses the display device of claim 1, however does not specify wherein the level shifter generates the gate clocks according to order corresponding to forward driving, when there is no pulse of the on clock or the off clock in the vertical blank period.
	Ochiai however teaches it was a known to technique by those having ordinary skill in the art before the effective filing date of the invention to drive a panel in forward or reverse driving and therefore teaches generates the gate clocks according to order corresponding to forward driving, when there is no pulse of the on clock or the off clock in the vertical blank period. (Ochiai, [0067], [0042], “The trigger signal generating portion 36 generates a forward direction trigger signal VSTF at the start of a forward shift and generates a reverse direction trigger signal VSTB at the start of a backward shift.  More specifically, the trigger signal generating portion 36 generates a pulse which rises to the H level in the signal VSTF at the start of a forward shift and generates a pulse which rises to the H level in the signal VSTB at the start of a backward shift.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to drive a panel in forward or reverse driving and therefore teaches as this was a known technique in view of Ochiai and would have been utilized for the purpose of performing stable bidirectional shift operation with a simple circuit structure and an image display device using the bidirectional shift register. (Ochiai, [0015])
Allowable Subject Matter
Claim 13-15 are allowed.
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not appear to fairly suggest either alone or in combination the features “a second start signal in synchronization with the first start signal, and generating gate clocks that swing to a predetermined voltage and have multiple phases, by using the on clock and the off clock, wherein the gate clocks are generated according to order determined on a basis of a number of pulses of the on clock or the off clock included in a vertical blank period; and outputting” similarly recited in claims 3, 11, and 13. It is therefore respectfully submitted that these claims being rewritten in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626